COURT OF APPEALS
                               EIGHTH DISTRICT OF TEXAS
                                    EL PASO, TEXAS
                                           §

  MARK ALAN BLAIR,                               §             No. 08-19-00304-CV

                       Appellant,                §                Appeal from the

  v.                                             §              112th District Court

  RITA GAIL BLAIR,                               §           of Reagan County, Texas

                        Appellee.                §                  (TC# 1870)

                                            §
                                          ORDER

       The Court GRANTS the Appellant’s motion to clarify the deadline for filing the brief

which has been construed as a motion for extension of time within which to file the brief until

March 5, 2021. NO FURTHER MOTIONS FOR EXTENSION OF TIME TO FILE THE

APPELLANT’S BRIEF WILL BE CONSIDERED BY THIS COURT.

       It is further ORDERED that the Hon. Rebecca Davis, the Appellant’s attorney, prepare the

Appellant’s brief and forward the same to this Court on or before March 5, 2021.

       IT IS SO ORDERED this 12th day of February, 2021.

                                                     PER CURIAM

Before Rodriguez, C.J., Palafox and Alley, JJ.